Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/24/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claim 4 is pending and are presented for examination.  
Claim 4 is allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of "each magnetic pole is formed by at least two or more permanent magnets of the plurality of permanent magnets; 
permanent magnets of the plurality of permanent magnets forming one magnetic pole are symmetric with respect to a line as a symmetry axis passing through the center of the magnetic pole in the circumferential direction in that cross-section and extending parallel to the radial direction” in addition to the feature of "twist" as recited, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 

.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOHN K KIM/Primary Examiner, Art Unit 2834